Citation Nr: 1537168	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-21 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of hepatitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At the time of the Veteran's death, he had filed a notice of disagreement (NOD) with that decision.  Following the Veteran's death, the appellant filed a statement in support of claim for accrued benefits on behalf of her husband's NOD filed before his death.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant was determined to have met the basic eligibility for substitution as the spouse of the Veteran on July 21, 2015.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran asserted that he was no longer able to work because of treatment and symptomatology associated with his hepatitis.  See Veteran's statement of September 2009.  The record now raises a question of whether the Veteran was unemployable due to his service-connected disability, and as such, a claim for TDIU is properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required as the appellant states in the July 2011 VA Form 9 that the Veteran received two Social Security Administration (SSA) disability checks before his death.  Therefore, upon remand SSA records should be requested.  She also noted in a statement received in April 2011 that the Veteran was on full disability from the U.S. Postal Service.   

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).  

2.  Obtain records from the appropriate federal agency concerning the Veteran's disability retirement from the U.S. Postal Service.

3.  Send the appellant all required notice in response to the claim for an increased rating on the basis of TDIU, and request that she complete and return a VA Form 21-8940.  

4.  After any additional development deemed warranted has been accomplished, readjudicate the appellant's increased rating claim, to include TDIU.  If the benefits sought are not granted to the appellant's satisfaction, the appellant and the appellant's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




